


Exhibit 10.2


NAUTILUS, INC.
RESTRICTED STOCK UNIT AGREEMENT


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), dated as of
________, 20__ (the “Date of Grant”), is made by and between Nautilus, Inc., a
Washington corporation (the “Company”), through its Board of Directors or a
Committee thereof (the “Plan Administrator”"), and ____________________ (the
“Grantee”).
WHEREAS, the Company has adopted the Nautilus, Inc. 2005 Long Term Incentive
Plan, as amended (the “Plan”), pursuant to which the Company may grant
Restricted Stock Units; and
WHEREAS, the Company desires to give Grantee an opportunity to acquire or
enlarge his/her equity ownership in the Company for the purpose of augmenting
Grantee's proprietary interest in the success of the Company and thereby
focusing Grantees efforts on increasing shareholder value; and
WHEREAS, the Company wishes to grant to Grantee the number of Restricted Stock
Units provided for herein;
NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:


1.    Grant of Restricted Stock Unit Award.


1.1    In accordance with the Plan, the Company hereby grants to Grantee
_____________(____) Restricted Stock Units (the “Restricted Units”). Each
Restricted Unit represents the right to receive one share of the Company's
common stock (“Stock”) upon the satisfaction of certain vesting requirements set
forth in Section 2.


1.2    The provisions of the Plan are hereby incorporated herein by reference.
Except as otherwise expressly set forth herein, this Agreement shall be
construed in accordance with the provisions of the Plan and any capitalized
terms not otherwise defined in this Agreement shall have the definitions set
forth in the Plan.
1.3     The Administrator shall have final authority to interpret and construe
the Plan and this Agreement and to make any and all determinations thereunder,
and its decision shall be binding and conclusive upon Grantee and his/her legal
representative in respect of any questions arising under the Plan or this
Agreement.


2.    Vesting.


2.1    Subject to Sections 2.2 through 2.4 below, twenty-five percent (25%) of
the total number of Restricted Units shall vest at the end of the twelve (12)
month period of Grantee's continuous employment with the Company following the
Date of Grant. Thereafter, an additional twenty-five percent (25%) of the total
number of Restricted Units shall vest at the end of each subsequent twelve (12)
month period of Grantee's continuous employment with the Company. The period of
time between the Date of Grant and the date a Restricted Unit becomes fully
vested is referred to herein as the “Restriction Period.”


2.2    Except as expressly provided in Section 2.3, in the event of the
termination of Grantee's employment or service with the Company for any reason,
Grantee shall forfeit all rights, title, and interest in and to that portion of
the Restricted Units which have not vested as of the date of termination of
Grantee's employment. Neither Grantee nor any of Grantee's successors, heirs,
assigns or personal representatives shall have any rights or interests in any
Restricted Units that are so forfeited.


2.3    If Grantee's employment or service with the Company is terminated as a
result of Grantee's death, all




--------------------------------------------------------------------------------




unvested Restricted Units shall immediately vest.


2.4.    In the event of a material alteration in the capital structure of the
Company on account of a recapitalization, stock split, reverse stock split,
stock dividend or otherwise, this award shall be subject to adjustment by the
Plan Administrator in accordance with the Plan. All of the Restricted Units
shall immediately vest upon the occurrence of any of the following events: (i)
the sale, liquidation or other disposition of all or substantially all of the
Company's assets; (ii) a merger or consolidation of the Company with one or more
corporations as a result of which, immediately following such merger or
consolidation, the shareholders of the Company as a group hold less than a
majority of the outstanding capital stock of the surviving corporation; or (iii)
any person or entity, including any “person” as such term is used in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), becomes the “beneficial owner”, as defined in the Exchange Act, of shares
of the Company's Common Stock representing fifty percent (50%) or more of the
combined voting power of the voting securities of the Company.


3.    Terms and Conditions of Award.


The Restricted Units shall be subject to the following terms, conditions and
restrictions:


3.1    The Restricted Units are bookkeeping entries only. During the Restriction
Period the Grantee shall have no rights as a stockholder of the Company, no
dividend rights and no voting rights with respect to unvested Restricted Units.


3.2    Restricted Unit may not be transferred in any manner except as expressly
permitted by the Plan. The terms of the Plan and this Agreement shall be binding
upon the executors, administrators, heirs, successors and assigns of the
Grantee.


4.    Delivery of Shares.    


4.1    As soon as administratively practicable after the date upon which a
Restricted Unit vests, and provided Grantee shall have paid the Withholding
Liability to the Company pursuant to Section 5 hereof, the Company shall issue
to Grantee or, at Grantee's request, Grantee's designated broker, one share of
Stock free and clear of any restrictions in settlement of each vested Restricted
Unit.


5.    Income Taxes.


5.1    The Grantee shall be liable for all applicable income and withholding
taxes, including without limitation, any federal, state, local or other income
taxes, or any FICA, state disability insurance tax or other employment tax
(“Withholding Taxes”) with respect to any compensation income arising out of the
vesting and issuance of the Restricted Units hereunder.


5.2    If the Company becomes obligated to withhold an amount on account of any
Withholding Taxes imposed in connection with the vesting of Restricted Units,
Grantee shall, on the date the Shares are issued, or such other date upon which
the Company becomes so obligated to withhold (the “Withholding Date”), pay such
amount (the “Withholding Liability”) to the Company in cash or check payable to
the Company.


5.3    If Grantee does not pay such Withholding Liability to the Company on or
before the Withholding Date, Grantee hereby authorizes the Company to withhold
and/or reacquire from the earned award such number of whole shares as have an
aggregate Fair Market Value on the date that the amount of tax to be withheld is
to be determined as equals the amount of withholding tax so payable (the “Net
Share Settlement”). Such withholding obligation shall be determined based on any
applicable minimum statutory withholding rates. The Grantee will receive a cash
refund for any fraction of a surrendered share not necessary for required
Withholding Taxes.


5.4    In the event the Company cannot (under applicable legal, regulatory,
listing or other requirements, or otherwise) satisfy such Withholding Liability
in such methods as described in Sections 5.2 and 5.3, the Company may satisfy
such withholding by deducting such amount out of any other compensation
otherwise payable to the Grantee.




--------------------------------------------------------------------------------




Grantee hereby consents to the Company withholding the full amount of the
Withholding Liability from any compensation or other amounts otherwise payable
to Grantee (including, without limitation, any vested Restricted Units) if
Grantee does not pay the Withholding Liability to the Company on the Withholding
Date, and Grantee agrees that the withholding and payment of any such amount by
the Company to the relevant taxing authorities shall constitute full
satisfaction of the Company's obligation to pay such compensation of other
amounts to Grantee.


5.5    Regardless of any action the Company takes with respect to any or all
Withholding Liability, the Grantee acknowledges and agrees that the ultimate
liability for all Withholding Liability legally due from Grantee is and remains
the Grantee's responsibility.




6.    Miscellaneous Provisions.


6.1    Notices. Any notices, designations, consents, offers, acceptances and any
other communications required or permitted hereunder shall be given in writing
and shall be delivered either personally or by registered or certified mail,
postage prepaid, which shall be addressed, in the case of the Company to the
principal office of the Company and, in the case of the Grantee, to the
Grantee's address appearing on the books of the Company or to the Grantee's
residence or to such other address as may be designated in writing by the
Grantee.
6.2     Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.
6.3     Modifications. No change, modification or waiver of any provision of
this Agreement shall be valid unless the same is in writing and signed by the
parties hereto.
6.4     Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties with respect to the subject matter contained herein
and supersedes all prior communications, representations and negotiations in
respect thereto.
6.5    Governing Law. This agreement shall be interpreted and construed in
accordance with the laws of the State of Washington.
 
IN WITNESS WHEREOF, the Company has indicated its agreement to the terms hereof
by electronically posting this Agreement on the Grantee's Company E*Trade
account. By electronically accepting and acknowledging the Restricted Units in
the manner provided in the Grantee's Company E*Trade account, Grantee
acknowledges receipt of a copy of the Plan and represents that he or she is
familiar with the terms and provisions thereof and hereby accepts these
Restricted Units subject to all the terms and provisions hereof.








